Citation Nr: 1230656	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) for the period from August 1, 2008, to December 8, 2008; and to a rating in excess of 30 percent from December 9, 2008 (excluding period(s) of temporary total evaluation(s)).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from February 1995 to June 1995, and from June 2004 to November 2005.  Further, the record indicates he has had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  By the September 2008 rating decision, the RO denied a rating in excess of 30 percent for the service-connected PTSD.  Thereafter, the October 2008 rating decision assigned a temporary total rating for the service-connected PTSD pursuant to 38 C.F.R. § 4.29 for hospitalization over 21 days, and effective from June 26, 2008.  This rating decision also found that the 30 percent rating was to be reinstated effective from August 1, 2008.  The Veteran appealed, contending that a higher rating was warranted.

A subsequent July 2009 Decision Review Officer (DRO) decision assigned a 70 percent rating for the Veteran's service-connected PTSD, effective from August 1, 2008, with the 30 percent rating being restored effective from December 9, 2008.

The Board acknowledges that the issue of entitlement to a TDIU was not explicitly adjudicated below.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the claimant or reasonably raised by the record.  Here, as detailed below, the Veteran has indicated that he is unemployable due to his service-connected PTSD, and, as such, this issue must be considered in adjudication of the appeal.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  Further, additional evidence was submitted in conjunction with and following this hearing, accompanied by a waiver of having such evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2011).

For the reasons detailed below, the Board finds that further development is required in the instant case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with these duties.

Initially, however, the Board takes note of the fact that the Veteran has been assigned different ratings for his service-connected PTSD during the pendency of the appeal, to include the temporary total rating by the October 2008 rating decision, as well as the 70 and 30 percent ratings by the July 2009 DRO decision.  Such action is consistent with the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (Holding that at the time of an initial rating, "staged" ratings can be assigned for separate periods of time based on the facts found.).  

The Board also notes that, in general, the provisions of 38 C.F.R. § 3.105(e) require notice and a delay in implementation of a proposed rating reduction, and that no such action was taken in this case.  However, in O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) the Court held that in a "staged" rating context the provisions of 38 C.F.R. § 3.105(e) were not applicable.  Similarly, in Singleton v. Shinseki, 23 Vet. App. 376, 379 (2010) the Court held that 38 C.F.R. § 3.344 (Stabilization of disability evaluations) is not applicable in the "staged" rating context, for reasons similar to those expounded in Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009) in which the Federal Circuit held that 38 C.F.R. § 3.343 (Continuance of Total Disability Ratings) did not apply in a "staged" rating context).  The Court noted that "[n]othing in the plain text of the regulation [38 C.F.R. § 3.344 ] requires its application in the staged disability rating context."  Singleton, 23 Vet. App. at 379.  Thus, there is no prejudice to the Veteran in the manner in which he was assigned "staged" ratings in the context of this case.

Despite the foregoing, the Board finds that further development is required to determine whether the Veteran has been assigned the appropriate disability ratings for his service-connected PTSD.  In pertinent part, the record assembled for the Board's review indicates that the Veteran was last accorded a VA medical examination for the specific purpose of evaluating the severity of his service-connected PTSD in September 2008, which is actually prior to the December 9, 2008, effective date which reduced the assigned rating from 70 to 30 percent.  Although multiple medical records are on file which evaluate the service-connected PTSD, as it has been approximately 4 years since the last VA medical examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this disability.  The Board further notes that the testimony of the Veteran at his June 2010 hearing suggests that the disability may have increased in severity.  For example, he indicated that he experienced panic attacks more than once a week.  See Transcript p. 11.  Such symptomatology is contemplated by the schedular criteria for a 50 percent rating.  He also described symptoms of anger/ irritability and suicidal ideation at this hearing, which is contemplated by the schedular criteria for a 70 percent rating.  See 4.130, Diagnostic Code 9411.  But cf. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (The use of the phrase "such symptoms as," followed by a list of examples in 38 C.F.R. § 4.130 provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.).  Moreover, his spouse testified that even since the compensation and pension examinations, she thought that "he is continuing to get increase as far as anxiety and all of it."  Transcript p. 19.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that the Veteran's testimony at the June 2010 hearing indicates there may be outstanding treatment records for his service-connected PTSD.  For example, he indicated that he participated in weekly group therapy sessions through VA, with the most recent having been the Tuesday prior to the hearing.  See Transcript pp. 16-17.  Although, as noted in the Introduction, the Veteran submitted additional evidence in conjunction with and following this hearing which includes VA treatment records, it is not clear whether this constitutes all such treatment records.  Moreover, as he indicated ongoing group therapy sessions for his PTSD, and it has been more than 2 years since the date of the hearing, it appears likely that additional records have come into existence.  The Board also notes that the Veteran indicated at this hearing his desire to participate in a new VA inpatient program for his PTSD sometime in the future.  See Transcript p.4.  This is of particular importance as the Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes that the Veteran testified he lost his civilian job with the National Guard due to his PTSD, and that he had been unemployed since October 2009.  It was also noted that when he finished with the 2008 VA inpatient treatment program it was opined in the hospital report that he would not reasonably be expected to sustain employment for the foreseeable future because of his PTSD.  See Transcript pp. 4-5, 16; see also VA discharge summary dated July 25, 2008.  As such, he is entitled to consideration of TDIU pursuant to Rice, supra.  However, as this issue was not adjudicated below, the Veteran has not been accorded adequate notification as to what is necessary to substantiate such a claim.  Therefore, a remand is required to ensure he receives such notification.  Moreover, since the Veteran has indicated that he is unemployable due to his service-connected PTSD, the VA medical examination conducted to evaluate this disability should also be directed to comment upon what affect it has upon his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish TDIU due to service-connected disability.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected PTSD since February 2009.  Of particular importance is any treatment the Veteran has received through VA, as indicated by his testimony at the June 2010 Board hearing.

After securing any necessary release, obtain any identified private medical records not on file.

3.  Obtain clarification as to whether the Veteran receives SSA benefits.  If he receives disability benefits, request copies of any records or determinations associated with such claim.

4.  After obtaining any additional records to the extent possible and incorporating them into the claims file, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review before the examination.

After commenting on the severity of the Veteran's PTSD symptoms, the VA examiner should comment on the affect the Veteran's service-connected PTSD has upon his employability, to include whether it is at least as likely as not (50 percent or greater probability) that the disability (to include the Veteran's other service-connected disabilities) prevents him from obtaining and/or maintaining substantially gainful employment.  A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If additional VA examinations are required for the Veteran's other service-connected disabilities, the examiner is free to request such examinations.

5.  After the completion of the aforementioned, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of entitlement to a TDIU in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  If there is evidence of unemployability due to service-connected disability (including but not limited to PTSD), and the Veteran is not found to be entitled to an increased rating for PTSD or sufficient compensable rating for other service-connected disabilities so as to the meet the schedular threshold criteria for a TDIU, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

7.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the July 2009 SOC, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


